

EXHIBIT 10.3


EXECUTION COPY


SECOND LEASE AMENDMENT


THIS SECOND LEASE AMENDMENT (this "Amendment") is entered into on this 6th day
of May, 2019, by and between Sara Maguire LeMone as Trustee of the Sara Maguire
LeMone Revocable Trust dated February 6, 2004 ("Landlord"), and Beyond Meat, In
c., a Delaware corporation f/k/a Savage River, Inc. ("Tenant"). Defined terms
used but not defined in this
Amendment have the definitions ascribed to such terms in the Lease.


WHEREAS, Landlord and Tenant entered into a Lease, made as of March 13, 2014
(the
"Original Lease"), as amended by the Lease Amendment , dated as of November 1,
2017 (the "First Amendment") and with the Original Lease, (the "Lease") , for
26,000 interior square feet of the building at 1714 Commerce Court, Columbia,
Boone County , Missouri (the "Building"), and certain other improvements
consisting of parking areas and drives serving the Building (with the Building ,
the " Premises"); and
WHEREAS, the Commencement Date occurred on July 1, 2014, and the Lease Term is
scheduled to expire at 12:00 a.m. (local time) on the fifth anniversary after
the Commencement Date (the "Initial Term"); and
WHEREAS, Landlord and Tenant contemplated in the First Amendment that the Lease
would terminate, and Tenant will vacate the Premises, before expiration of the
Initial Term; and
WHEREAS, Landlord and Tenant now wish to modify the Lease by, among other
things, having the Lease continue in full force and effect and extending the
Initial Term, all under the provisions of this Amendment.
NOW THEREFO RE, for and in consideration of the mutual agreements and covenants
in this Amendment, Landlord and Tenant hereby agree as follows:
1.
Amendments to Lease.



a.    Paragraph 3 of the Original Lease. The Original Lease is amended by
deleting Paragraph 3 in its entirety and inserting in its place and stead:


"3.    Term. The term of this Lease shall be for an initial term commencing on
the Commencement Date and expiring at 11:59 p.m. on June 30, 2020 (the "Lease
Term")."


b.    Paragraph 16 of the Original Lease. The Original Lease is amended by
deleting Paragraph 16 in its entirety and inserting in its place and stead:


" 16.    Surrender. Upon the expiration of the Lease Term or at any earlier
termination in accordance with the provisions of this Lease, Tenant shall
deliver the Premises , in broom-clean and as good a condition as the same were
in on the






--------------------------------------------------------------------------------





Commencement Date, ordinary wear and tear and loss by fire or other casualty
excepted and excepting therefrom any Landlord maintenance, repair or replacement
responsibility; provided, that, Tenant shall remove by the expiration of the
Lease Term those improvements it constructed in the Premises to accommodate
Tenant's specialized equipment including, without limitation, (i) internal
curbing; (ii) epoxy flooring; (iii) carbon dioxide, nitrogen, water and steam
distribution piping; (iv) floor sinks; (v) floor drains; and (vi) freezer
sub-floor and panels. Before surrendering the Premises, Tenant will, at its sole
cost and expense, remove all Tenant installed trade fixtures and signage from
the Premises on the expiration or earlier termination of the Lease Term, and
will immediately repair and damage to the Premises caused by reason of such
removal."


c.    Paragraph 1 of the First Amendment. The First Amendment is amended by
deleting Paragraph 1 in its entirety


2.Rent. Notwithstanding anything to the contrary in the Lease (including,
without limitation, Paragraph 4.b of the Original Lease), commencing on July 1,
2019 and for the remainder of the Lease Term, Tenant shall pay monthly rent to
Landlord in the amount of Eighteen Thousand Nine Hundred Twenty-Three and No/100
Dollars ($18,923.00) per month. The monthly rent shall be payable in advance by
the first day of each month during the Lease Tenn.


3.Binding Effect. This Second Lease Amendment, and the Lease as amended hereby,
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.


4.Other Provisions. Except as provided for above, all other terms and provisions
of the Lease shall remain in full force and effect. Any inconsistency between
the Lease and this Amendment shall be governed by the provisions of this
Amendment. This Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which, together, shall
constitute the same Amendment. For purposes of this Amendment, signatures by
facsimile or
I
electronic PDF shall be binding to the same extent as original signatures. Each
signatory of this Amendment on behalf of Tenant and Landlord represents that he
or she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting. The headings of the paragraphs in
this Amendment are for reference only and shall not affect the meaning or
interpretation of this Amendment. Landlord and Tenant each acknowledges and
reaffirms all of its obligations under the Lease, as the Lease has been amended
by this Amendment, and agrees that any reference made in any other document to
the Original Lease shall mean the Original Lease as amended by this Amendment.


[signature page follows]




2






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been executed on the date first above
written.
Landlord:






Sara Maguire LeMone as Trustee of the Sara Maguire LeMone Revocable Trust dated
February 6, 2004






Tenant:


BEYOND MEAT, INC.,
a Delaware corporation




By: /s/ Mark J. Nelson
Name: Mark J. Nelson
Title: CFO, Treasurer & Secretary










































SIONATURE PAGE TO SECOND LEASE AMENDMENT


